AO 245D (Rev. 02/18)   Judgment in a Criminal Case for Revocations
                        Sheet 1
                                                                                                                      &s, NDISTR•r  16
                                                                                                                            - ....., r AY,i'!
                                                                                                                                              1
                                                                                                                                        n,=NSAS

                                       UNITED STATES DISTRICT COURT                                                       ~AN 1 O 2019
                                                            Eastern District of Arkansas                      JAMES •Mcel:MiJ,.
                                                                                                              By:_  ~----.:..1,1·...:...:'flf'-CK, CLERK
           UNITED STATES OF AMERICA                                        Judgment in a Criminal Case                                ---::-:,,..___
                                                                                                                                            OF.PCLERK
                               V.                                          (For Revocation of Probation or Supervised Release)

                ALVIN GREGORY ALLEN
                                                                           Case No. 4:13CR315-01 BRW
                                                                           USM No. 26204-009
                                                                           Molly Sullivan
                                                                                                   Defendant's Attorney
 THE DEFENDANT:
 ~ admitted guilt to violation of condition(s)            Mandatory, Standard & Special of the term of supervision.
 D    was found in violation of condition(s) count(s) _ _ _ _ _ _ _ _ _· after denial of guilt.
 The defendant is adjudicated guilty of these violations:


 Violation Number               Nature of Violation                                                               Violation Ended
 Mandatory                       Unlawful possession of a controlled substance.                                   11/28/2018

l_s_t_a_nd_a_r_d_(2_) _ _ _ ~j I Failure to submit monthly supervision report to probation.                  I[_ 11/05/2018
 Special (3)                        Failure to participate in mental health treatment program.                    08/01/2018
[ Special (4)                  I: F~ik!re to participate in substance abuse treatment program.                1   05,181201_8_ ____,
        The defendant is sentenced as provided in pages 2 through _ _2 __ of this judgment. The sentence is imposed pursuant to
 the Sentencing Reform Act of 1984.
 D    The defendant has not violated condition(s) _ _ _ _ _ _ _ and is discharged as to such violation(s) condition.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address untfl all fines. restitution, costs, and special assessments imposed by this judgment are
 fully pa~d. Jf ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
 economic circumstances.

 Last Four Digits of Defendant's Soc. Sec. No.: 84 1 2                     01/10/2019

 Defendant's Year of Birth:            1990

 City and State of Defendant's Residence:

                                                                           BILLY ROY WILSON, U.S. District Judge
                                                                                                  Name and Title ofJudge

                                                                                              \ - \{)- ~\q  Date
-           "
AO 245D (Rev. 02/18)     Judgment in a Criminal Case for Revocations
                         Sheet 2- Imprisonment
                                                                                                 · Judgment- Page _ __      of
DEFENDANT: ALVIN GREGORY ALLEN
CASE NUMBER: 4:13CR315-01 BRW


                                                                IMPRISONMENT

             The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

6 months with no term of Supervised Release to follow.




     Ii     The court makes the following recommendations to the Bureau of Prisons:
The Court recommends the defendant participate in nonresidential substance abuse treatment during incarceration.




     !if'   The defendant is remanded to the custody of the United States Marshal.

     •      The defendant shall surrender to the United States Marshal for this district:
            •    at   _________ •                       a.m.      •    p.m.   on
            •    as notified by the United States Marshal.

     •      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            •    before 2 p.m. on
            •    as notified by the United States Marshal.
            •    as notified by the Probation or Pretrial Services Office.

                                                                       RETURN

I have executed this judgment as follows:




            Defendant delivered on                                                    to

at
     - - - - - - - - - - - - - - with a certified copy of this judgment.



                                                                                               UNITED STATES MARSHAL



                                                                              By---------------------
                                                                                            DEPUTY UNITED STATES MARSHAL
